Good afternoon everyone and thank you for joining us today.My name is Ron Sala and I am Vice President of Sales for Meeder Financial.Today’s webinar will be hosted by our President, Bob Meeder, our Chief Investment Officer, Dale Smith and Clint Brewer, our Portfolio Manager.Today, Bob Meeder, our President, will recap the second quarter of 2012 and assess our positioning during the second quarter and how it affected our portfolios. Next, Clint Brewer will discuss key events driving today’s markets so far in 2012 and finally, Dale Smith will review the outlook for the remainder of 2012.If you are having technical difficulties including logging on to the webinar, please call Go to Webinar at 800-263-6317.Again, that number is 1-800-263-6317. Today’s presentation will be approximately 40 minutes in length with a question and answer session following the presentation. You can listen to this presentation through the speakers of your computer or through your telephone.If you are using a telephone, you will want to mute your computer speakers.I will say again if you are using a telephone, you will want to mute your computer speakers. Questions can be submitted through the seminar via the questions panel in the far right-hand corner of your screen.Once again if you are having any technical difficulties of any kind including logging into the webinar, please call Go to Webinar at 1-800-362-6317. Now I would like to introduce Bob Meeder who will recap the second quarter of 2012. Bob. Thank you Ron, and welcome everyone.Thank you for joining us today.I will begin by recapping how the financial markets have performed recently.Then I will discuss how we were positioned throughout the previous quarter including specific factors that helped guide our decision making process. To set the stage for 2012, I would like to quickly recap 2011 returns from stock markets around the world.While the S&P 500 finished 2011 with a modest gain, this stood in stark contrast to most other markets around the world, including both developed and emerging markets.Many international markets, including India, China and Japan were down over 20% in 2011. If we move forward to the first quarter of this year, most markets around the world experienced a positive start in 2012.Some of the worst performing markets in 2011 became the best performing areas during the first quarter of 2012. However, the equity markets reversed course in the second quarter of this year, with stock market indices around the world giving back a good portion of their first quarter 2012 gains. Despite lagging in the first quarter, the U.S. declined less than the majority of countries in the second quarter and is once again one of the best performing stock markets on a year-to date basis. If we turn to style boxes, we can see that large cap stocks have outperformed mid- and small-caps through the first two quarters of this year.Particularly, large-cap growth companies performed the best, returning over 10% through June 30th.Growth stocks have outperformed value stocks across all capitalization ranges as value sectors such as Energy and Financials gave up substantial returns in the 2nd quarter. What is also remarkable is that large-cap growth is the only style box to outperform the S&P 500 so far this year. As mentioned previously, the international equity markets suffered significant declines in the second quarter.Both the emerging market indices and the developed international index lagged the S&P 500 after the first 2 quarters due primarily to the ongoing sovereign debt problems in Europe and concerns about a hard landing in some emerging market economies. Now, let’s turn to specific sectors, Technology and Consumer Cyclical stocks are the top performing growth sectors, despite falling significantly in the second quarter.Healthcare was the best performing growth sector in the second quarter but still lags due to the slow growth seen in the first quarter. Looking at key value sectors, Financials and Energy were among the worst performing sectors in the second quarter while Utility stocks held up the best.However, Financials have still outperformed both sectors throughout the first half of the year. Switching to the fixed income markets, in contrast to the first quarter where Emerging Market and High Yield Bonds performed well, the best performing segment of the market in the second quarter was Treasury bonds, which rose as yields fell to historic lows. In the next group of slides, I would like to discuss with you how we were positioned within our portfolios throughout the second quarter of the year.Specifically, I’ll address the equity positioning in our tactical portfolios, the defensive allocation in our defensive portfolios and the allocation mix within our fixed income portfolios. In our tactical equity funds and portfolios, we maintained a modest allocation to small- and mid-cap stocks throughout the second quarter.We continued to overweight growth versus value stocks, but reduced their overweight in the quarter due to indications from our investment models.In terms of specific sector exposure, we were overweight healthcare and technology while underweighting financial and utility stocks.We continued to avoid exposure to the international markets, both developed international and emerging markets. This chart illustrates the momentum component of our theme model, which favored growth over value.As you can see, growth stocks have remained in favor since the middle part of last year. Within a number of our quantitative models, one indicator that we utilize is the yield spread between the 10-Year Treasury Bond and the 3-Month T-Bill.We have seen that when the spread moves below 3%, it is typically favorable for growth sectors.The spread is currently right around 1.6%, supporting our overweight to growth versus value investments. Within our international model, the strength of the U.S. Dollar favors domestic stocks over international investments.The U.S. dollar has strengthened significantly since the lows set in April of last year, further supporting our decision to remain invested domestically in our tactical equity portfolios. Within our defensive funds and portfolios, our equity exposure has remained similar to our Growth Portfolios. However, we adopted a modest defensive position in the second quarter due to the deterioration of the trend and technical data that we monitor.In the next couple of slides, I will touch on some of the indicators that supported our decision to adopt a defensive posture. Overall, our defensive model is still indicating a somewhat favorable risk/reward relationship in the stock market.However, we have seen deterioration in a few of our trend and technical indicators as well as several divergences that we felt warranted some caution.I will address some of these items in the next few slides. This slide shows that the S&P 500 advanced to new recovery highs in the first part of the year, the transports did not confirm the advance in the S&P 500.The Dow Transport Index (also called the Transports) is made up of airline, trucking and railroad services companies.These companies are seen to be more sensitive to the economy and thus, the lack of confirmation by this sector of the market presented an early warning sign of increased risk to the stock market. Another indicator that we monitor is the 200-day moving average and that’s the 200-day moving average of the S&P 500.Historically, stocks have performed well when prices remain above their 200-day moving average.We saw prices fall below this level for a brief period in June.However, prices have since returned above their 200-day moving average. One of the indicators we monitor as a potential leading indicator is the price of copper.Economists frequently refer to the metal as Dr. Copper, because it has it’s PhD in economics.Frequently copper will turn lower before weakness shows up in the economy.As you can see in this chart, the price of copper fell below its 50-day moving average in April while the S&P 500 remained near its highest levels of the year. Within our fixed income funds and portfolios, our quantitative models are indicating that intermediate interest rates should remain stable or remarkably, continue to decline modestly.For this reason, we will continue to have a target maturity slightly longer than the benchmark.We also continue to favor investment grade corporate debt as well as high-yield and emerging market bonds. This chart shows the yield of the US 10 year treasury bond in blue and high yield corporate bonds in red.As you can see, the spread between the two widened throughout the first part of the second quarter, making investments, in our opinion, high yield bonds very attractive. As you can see in this chart, yields on the 10-year treasury remained in a narrow range from September of last year through the first quarter of 2012.As the second quarter began, the 10-year treasury yield broke out on the downside as investors sought safety amongst the European debt problems.This is one of the factors that supports our target duration which is slightly longer than the benchmark. This concludes my comments regarding our position for the 2nd quarter. As a reminder, if you have questions, please submit them through the questions panel in the bottom right hand corner of your screen. I will now hand the presentation over to Clint Brewer to discuss the recent events driving the markets. Clint. Thank you Bob, and good afternoon everyone.As Bob mentioned, I will now give an update on the key events driving the markets so far here in 2012. Many of the drivers that we will discuss in this section will seem quite familiar.In particular, we saw a strong start to the year in terms of economic growth, only to subsequently experience a sharp deceleration.This pattern is incredibly similar to the one experienced in both 2010 and 2011. We are also seeing a negative impact stemming from political uncertainty, including the upcoming so-called fiscal cliff, and it also looks like the debt ceiling will be in play again at the end of the year. And finally, Europe remains in the news headlines and continues to be a key market driver.But while developments in Europe were a positive catalyst in the first quarter, the opposite was the case for the second quarter and we will discuss why a little later on. As we mentioned, the pace of economic growth in 2012 has closely mirrored 2010 and 2011.This chart shows the Global Purchasing Managers Index, or PMI, which is calculated by JPMorgan.This index is similar to the ISM that is monitored here domestically, in that a reading above 50 indicates expansion in the global economy while a reading below 50 indicates contraction. As you can see, 2010, 2011, and 2012 were all experiencing an acceleration in growth as each respective year began.But sometime around March, growth decelerated as indicated by the black arrows. It is important to note here that the index does remain slightly above 50 and is indicating continued expansion, just at a slower rate compared to earlier in the year. In the previous chart we took a high level observation of the global economy.We can also look more closely at the manufacturing sector in specific regions, and see which country’s continue to grow with a PMI reading above 50, and which country’s are contracting with a PMI reading below 50. Most countries in the euro zone are reporting PMI’s below 50 as austerity measures take hold.Several important emerging market economies, such as China, are also seeing a contraction in their manufacturing sector. In another troubling sign, the manufacturing PMI in the US was just reported at a level below 50 for June, which is consistent with contraction.However, the services gauge, which makes up the vast majority of the US economy, does remain above 50. In yet another pattern similar to 2011, the Conference Board’s consumer confidence measure appears to have peaked in the first quarter and is now moving lower.During 2011, consumer confidence would have been impacted by the slowing economy, the natural disaster in Japan, and political gridlock around the debt ceiling. In 2012, consumers are yet again dealing with a slowing economy and escalating rhetoric on the debt ceiling as well as the upcoming fiscal cliff in 2013 that is comprised of scheduled tax hikes and government spending cuts.We will discuss the fiscal cliff in more detail during the outlook portion of this presentation. The uncertain political landscape and ultimate direction of taxes is also impacting businesses.For the first time in nearly four years, taxes emerged as the top problem for small businesses according to a survey conducted by the National Federation of Independent Business during May. To continue down this path of similar patterns, this chart shows the monthly job creation in the U.S. known as nonfarm payrolls.Following a strong start to the year, job creation has slowed sharply in the past few months.2011 encountered a similar scenario, but eventually experienced stronger job creation into the end of the year. It is also important to note that we have experienced 21 consecutive months of job growth. Going forward, the pace of job creation will depend heavily on levels of business confidence and their willingness to invest as fiscal policy does remain extremely uncertain going into 2013 and as fears over Europe resurface. We will now turn our attention to recent developments in the euro zone.As many countries in the euro zone have pursued a policy of austerity in order to get budget deficits under control, recent election outcomes have been interesting.More specifically, we have seen political parties that campaigned on anti-austerity measures coming to power.This was the case in France, and was nearly the case in Greece as well.The concern with Greece was that if the country’s leaders went against austerity, then their bailout could have been in jeopardy, which in turn could have led to Greece’s exit from the euro zone. Attention also turned toward the health of Spain’s bank sector, which does not have enough capital to deal with looming losses.And finally, we continue to monitor the domestic credit markets in order to assess the impact of a European credit crisis on the U.S. financial system. In our last presentation, we discussed how actions by the European Central Bank injected liquidity into Europe’s banks and helped temporarily calm the markets.That calm was temporary indeed .As shown in this chart, yields on Spanish and Italian government bonds have risen sharply in the second quarter.While Italy’s yield at least remains below the peak in 2011, Spain has moved back out toward its highest levels. The concern with Spain stems from its banking sector, which as we mentioned has insufficient capital to handle loan losses.As a result, Spain was forced to request a bailout for its banking sector that will amount up to $125 billion.Since this money is expected to come from Europe’s existing rescue funds, there is concern that there will not be enough rescue funds left over to handle a worsening situation in Italy. In another sign of investor concerns, this chart shows credit default swap spreads on Spanish and Italian government debt.A credit default swap, or CDS, is basically insurance that investors can purchase to protect themselves against a government default on its debt.The cost of the CDS is quoted in basis points, with one basis point equal to .01%.As the cost of purchasing a CDS moves higher, it can be assumed that investors are anticipating greater likelihood of default. Similar to their bond yields, CDS spreads on Italy remain below the peak set in 2011, but Spain has seen its CDS spreads move out to new highs, reflecting growing investor concerns over a default now that Spain has requested funds for its banking sector. This chart shows the performance of European bank stocks, shown in blue, compared to a broader index of European stocks, shown in red, since the market recovery commenced in March 2009.As you can see, European bank stocks enjoyed substantial outperformance during the first part of the recovery, but have pulled back significantly since 2011 and are now actually underperforming the broader European stock index. One of the key drivers behind the underperformance of banks is the sector’s large holdings of European sovereign debt.As concerns over default among Europe’s peripheral countries has grown, as well as general fears over the break-up of the euro zone, investors are worried about the potential impact to the regions banking sector. While the US financial system does not have meaningful exposure to the sovereign debt of the most troubled European countries, there is exposure to European banks.As a result, a sovereign default in Europe could impact the US through Europe’s banking system.We are constantly monitoring gauges of stress in the US credit market because of this.Two measures that we follow are the TED Spread, which is the blue line, and the HSBC Financial Clog Index, represented by the red line.When each spread is increasing, it indicates rising levels of stress in the US credit markets and vice versa when the spread is falling. Although each measure remains off the peak level reached in 2011, they remain well above the levels experienced at the start of 2011, indicating ongoing concern regarding European markets. The combination of slowing global growth, heightened political uncertainty, and new European concerns has increased the demand for traditional safe haven assets.This chart shows the yield on the US 10-year treasury, which is in blue, and the yield on 10-year German government bunds, shown in red. The yield on bonds in both countries moved sharply lower in the second quarter, and in fact, Germany has recently seen yields on its 2-year notes fall below zero percent, which essentially means that an investor is paying the German government to hold their money as opposed to earning interest by lending money to the government. This concludes my comments on Key Market Drivers.And as a reminder, if you have questions, please submit them through the questions panel at the bottom right hand corner of your screen. I will now hand the presentation over to Dale Smith who will discuss the outlookand key drivers for the remainder of 2012. Thanks Clint and good afternoon everyone. As Clint mentioned, we will now review the key catalysts that we believe will drive the markets for the remainder of 2012. To briefly summarize our views, Europe will continue to drive volatility in the markets, while here in the U.S. attention is quickly turning toward the November elections and the eventual fate of various tax hikes and spending cuts currently set to go into effect at the start of 2013. Also, actions by central banks around the world will be needed to support the global economy since agreement among politicians in the U.S. and Europe remain elusive. This slide illustrates the substantial levels of debt that many developed market economies are struggling with.While Greece is somewhat of an outlier, it is important to note that many of the country’s shown here have government debt levels approaching or exceeding 100% of GDP, including almost all of the peripheral European countries that have been forced to seek some form of financial bailout. In fact, studies have shown that government debt levels over 90% of GDP can significantly impair a country’s rate of economic growth, thereby making it even harder to get debt levels under control. In order for the countries on the previous slide to start reducing debt levels, they first need to gain control over their current budget deficits.This slide shows current budget deficits as a percent of GDP for various countries.As you can see, many of the world’s largest economies continue to run large deficits, such as the U.S. at nearly 8% of GDP. In order to gain control of deficit spending, governments need to pursue spending cuts or tax increases, or a combination of both. Here’s to hoping we’re not going to end up like the Japanese stock market.Following their own debt crisis and housing bubble, and then followed by a combination of demographic issues, including a low birth rates and an ageing population, and poor economic decisions by both their politicians and central bank policymakers, the Japanese Stock marketrecently reached its lowest level in 29 years.Let’s hope that both our politicians and Europe’s various governments can successfully resolve some of the many problems currently causing stress to both the U.S. and European economies. In the U.S., we are currently set to experience a combination of spending cuts and tax hikes. This has been described as the “fiscal cliff”, though Clint prefers the term “taxmapocalypse.”As outlined in this slide, the payroll tax rate cut as well as the Bush era tax cuts are scheduled to expire at the end of this year.In addition, automatic spending cuts are also set to begin in 2013, which was the result of the deficit super committee’s failure in the aftermath of 2011’s debt ceiling debate. Overall, more than $600 billion of fiscal tightening is set to occur, which is equal to about 4% of GDP.While such policy actions are needed to get the deficit under control, there is widespread concern among economists that the size of the tightening set to occur would likely jeopardize the economic recovery. Because of this, congressional leaders have recently floated the idea of extending the tax cuts and delaying the spending cuts by 3 months in order to allow time for newly elected officials to tackle the problem after the November elections. The sluggish rate of job creation and persistent high levels of unemployment will also continue to weigh on investors. We would like to revisit a chart that we have presented in the past. This slide compares the current percentage of jobs lost in the most recent recession, shown here in red, with the other 10 recessions since World War II. Clearly, this has been the most dramatic recession in the percentage of jobs lost. Also notice the general symmetry of each line. Normally it takes approximately as long to regain the jobs lost as it took to lose them. However, this recession, like others caused by credit crisis, tend to experience slower recoveries – likely leading to a continued high level of unemployment throughout 2012 and into 2013. Several of the complaints about the calculation of the unemployment rate, shown here in red and using the scale on the left, is that it excludes people that are no longer looking for a job. After rising steadily over the previous 40 years, the employment participation rate, shown here in grey, which measures the percentage of the working age population that either has or wants a job, has been declining over the past 10 years and has reached levels not seen since the early 1980s. More importantly, the employment population ratio, shown here in blue, measures the percentage of the working age population that is employed. This ratio is one that is followed more closely by the fed, and has remained more steady over the past 3 years at around 58% using the scale on the right, this indicates that while things aren’t getting significantly better on the employment front, at least they also aren’t getting any worse. Now let’s turn our attention to housing.This is an encouraging slide as both existing home sales and new home sales have been showing increases.Volume increases can frequently precede price increases, so this is one encouraging sign that we finally reached the bottom of the housing crisis.Another encouraging sign here is that after several years of being a headwind, these increases now show new home sales and new home construction are now at least a slight tailwind for the economy. Though still in decline on a year over year basis, there have been encouraging recent signs in housing prices as well.Even in some of the hardest hit regions, prices have shown a recent uptick.The most recent Case Schiller report indicated price increases in 19 of the 20 cities measured, with Detroit being the sole city with homes still declining in price.We tend to agree with a recent Goldman Sachs report which concluded that housing prices will likely be up or down 1 or 2 % for both the remainder of this year and for 2013.So, while housing prices are not yet materially increasing, it appears that we may bounce along a bottom in prices for the next year or two. This next slide shows the percent of mortgages that are 90 or more days delinquent. Although still elevated by historical standards, the good news is that the total number of homes seriously delinquent is declining. The concern for the remainder of 2012 is that as banks get more and more of their robosigning and mortgage lawsuits behind them, more and more foreclosed homes will be put on the market, potentially keeping a lid on the prices of other homes for sale. Interestingly, for now though, banks could be holding back on releasing foreclosures which seems to be constraining demand, which is helping to put a floor under current housing prices. Up to this point, our discussion of the factors that we expect to impact the rest of 2012 has generally taken a negative tone.However, we are not particularly bearish on the market or the economy at this point, and can find reasons to be optimistic going forward. As far as the economic recovery is concerned, the index of leading economic indicators continues to point toward expansion.The blue line in this chart is the index level, while the shaded grey areas represent recessions. As the name implies, the index of leading economic indicators is designed to predict economic activity six to nine months in the future. These indicators include a variety of economic data, such as money supply, the average workweek, and building permits. Last month these indicators increased 3 tenths of a percent which was higher than economist’s consensus expectations.Though it declined slightly the previous month, it was clearly positive for the quarter. We would highlight that during 7 of the 8 recessions over the past 55 years, the minimum lead time from the LEI peak to the beginning of the recession was 8 months, and 1960 was the only exception when there was a 4-month lead time which doesn’t guarantee a recession can’t hit in 2012, but the historical odds are clearly in our favor. We noted earlier in this presentation that monetary policy pursued by central bankers would take on increased importance as politicians struggle to find common ground on how to handle fiscal policy.No central bank in the world is more important than our Federal Reserve, which has continued to pursue an extremely loose policy of low interest rates and other extraordinary actions not traditionally taken by central banks. In its most recent meeting, the Fed announced an extension to its program that has become known as operation twist.This effort by the Fed, which began last year, is designed to lower long term interest rates by selling short-term treasury securities and buying long-term treasury securities. In theory, lower long-term rates should encourage more borrowing and more spending. This chart shows the path of 30-year treasury yields since operation twist was announced in the third quarter of 2011.Since then, rates have fallen to all time record lows in 2012.Of course, it can be debated if this decline was a result of the Fed’s actions, or if ongoing fears have driven investors to the safety of U.S. treasury securities. But whatever the case may be, it remains clear that the Federal Reserve is concerned about the strength of the recovery and is ready to act with more unconventional measures in order to support the economy. This next chart shows the average 30-year fixed mortgage rate going back to the 1970s.The movement of the 30-year mortgage rate tends to mimic long-term treasury yields, which means that mortgage rates have also declined to record low levels during the second quarter of 2012.In fact, just before this presentation today, a report came out indicating that mortgage rates hit an all-time low again this week. So long as the Fed remains accommodative and exerts downward pressure on interest rates, treasury yields and mortgage rates should remain exceptionally low, which in turn should provide a much needed boost to the housing market. In another positive sign for the housing market, homebuilder confidence has been moving higher in recent months.Note how prior to the downturn in housing starts in 2006, homebuilder confidence had already began to deteriorate, meaning that homebuilder confidence served as a leading indicator for housing starts. You will also notice that both confidence and housing starts have moved within a range near their lows for the past three years, until just recently when homebuilder confidence rebounded to the upside.If confidence sustains its increase and once again serves as a leading indicator for the housing market, then perhaps we will look back on this period as the bottom. We will now turn our attention to how current stock market levels correspond to valuations.The blue line on this chart is the price level of the S&P 500 Index, while the red line represents the total trailing 12 months earnings of companies that comprise the Index.What is most striking about this chart is that earnings of companies in the S&P 500 have actually exceeded the prior peak in earnings set back in 2007, while the price of the S&P 500 remains below the levels experienced in 2007.To put it another way, relative to earnings, stocks are currently cheaper now than they were in 2007. We just examined stock valuations in terms of earnings.We can also examine stock valuations in the context of other asset classes, such as fixed-income.On this basis, we can look at the dividend income that we would collect by investing in the S&P 500 compared to the income we would receive by investing in a 10-year Treasury security. On this basis, stocks also appear more attractive than fixed-income, although it is important to note that there is more risk to your investment in the stock market compared to investing in Treasury securities.The key point here is that the dividend yield on the S&P 500 is seldomly above the yield of 10-year Treasuries, and usually indicates a situation where stocks are undervalued and/or Treasuries are overvalued. The steep decline in the price of numerous commodity prices during the second quarter should provide a near-term benefit to economic activity.Perhaps the most closely watched commodity is oil given its impact on gas prices as well as its effect on other industries such as airlines and commercial transportation. As shown in this chart, the price of oil has dropped from a 2012 high of around $110 per barrel in the first quarter to $85 at the end of the second quarter.Gas prices have also followed the decline in oil, moving from a national average of $3.93 in the first quarter to $3.33 at the end of the second quarter. Economists estimate that each sustained $10 decline in the price of oil adds anywhere from 0.2% to 0.5% to GDP.Regardless of what the exact number is, lower oil and gas prices are clearly another tailwind for the economy. We can gauge the potential direction of the stock market during the rest of 2012 by examining market performance during past Presidential election years.The top portion of this chart shows the average stock market performance during a full presidential cycle going back to 1900, with the gray area shaded corresponding to the election year, which coincides with 2012. The bottom portion of the chart shows the actual performance of the S&P 500 during this presidential cycle that started in 2009.Using history alone as a guide, one would expect the stock market to move higher into year end based on average market movements in the second half of election years.The fact the stock market has been up in 16 of the past 21 election cycles in the third quarter of the election year, and in 4 of the 5 years that is was down, the incumbent party lost the election. One final political slide.Intrade.com is an organization in Ireland where one can bet on various events, including elections (though we note it is not currently legal to place bets within the U.S.). The site has a tremendous record of predicting elections in the days just before the election.Intrade has also historically has a strong track record for senate and house elections as well, often better than late season polling. The current odds of a democrat winning the presidential election in November stands at approximately 58%.This is one site we recommend following over the remainder of the political season, as those election results will likely have significant influence on tax policies in 2013. That concludes my comments, and with that, I am going to turn it back over to Mr. Sala. Ron. Thanks everyone.We are now going to take your questions.As a reminder, you can submit questions through the question panel on the bottom right-hand corner of your screen.It looks like we have a few questions that have come in here. Question session.
